                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


UNITED STATES OF AMERICA,                    :
                                             :
       Plaintiff,                            :
                                             :          CIVIL ACTION NO.
       v.                                    :          1:19-CR-0211-AT-1
                                             :
JAMES ANTHONY BRIAN                          :
MORELOCK,                                    :
                                             :
       Defendant.                            :

                                      ORDER

       Presently before the Court is Magistrate Judge Salinas's Report and

Recommendation (“R&R”) [Doc. 56] recommending that the Court deny

Defendant’s motion to suppress statements [Doc. 36], motion dismiss indictment

[Docs. 38], motion to suppress evidence [Doc. 40], and amended motion to dismiss

indictment [Doc. 43]. Defendant Morelock has filed objections to the R&R [Doc.

61].

       A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447

U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any

portion of the R&R that is the subject of a proper objection on a de novo basis and
any non-objected portion on a “clearly erroneous” standard.        The Defendant

objects on several factual and legal grounds to the Magistrate Judge’s Report and

Recommendation.

       The Court has conducted a careful de novo review of each of the pending

motions [Docs. 36, 38, 40, 43], the Defendant’s objections, and the record relating

to the motions and finds that the Magistrate Judge’s legal and evidentiary analysis

with respect to each of the motions is correct.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and

Recommendation [Doc. 56] and DENIES Defendant's Motions and Amended

Motions to Dismiss Indictment) [Doc. 36, 38, 40, 43] and related Objections [Doc.

61].

       The Court hereby sets the trial date for James Anthony Brian Morelock to

begin on March 9, 2020, at 9:30 AM in Courtroom 2308. The pretrial conference is

set for March 4, 2020, at 10:30 AM in Courtroom 2308. Defendant is required to

attend the pretrial conference or present a written waiver of his attendance. By

February 19, 2020, the parties are to file any motions in limine and proposed voir

dire questions. By February 19, 2020, the Government is to file a summary of the

indictment for use in voir dire. By February 26, 2020, the parties are to file any

objections to those items listed above. The time from January 27, 2020, to March


                                          2
9, 2020, shall be excluded from computation under the Speedy Trial Act pursuant

to 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv).

       The parties should be prepared to provide the Courtroom Deputy Clerk with

three (3) copies of your respective exhibit and witness lists at the start of trial for

use by the Judge, Court Reporter, and Courtroom Deputy Clerk. Each party should

also provide a courtesy copy of all exhibits for the Judge’s use during trial,

preferably in an appropriately labeled notebook provided on the first day of trial.

The parties are referred to Local Rule 16.4(B)(19)(b), NDGa, concerning the pre-

marking of exhibits. The parties must provide a courtesy copy of any documents

e-filed just prior to trial or on any day during the course of the trial.

      Please refer to Judge Totenberg’s Guidelines to Parties and Counsel at

http://www.gand.uscourts.gov/case-prep-judge-totenberg for information regarding

the pretrial conference, voir dire, and courtroom technology. Any training or trial

runs regarding the courtroom technology must be scheduled in advance of trial via

the Courtroom Deputy Clerk. The Court will not allow time for training or trial

runs at the beginning of the trial. Any motions requesting leave to bring technology

into the courtroom must be filed no later than three (3) days in advance of trial, to

allow time for proper notification to the US Marshals Service.




                                            3
It is SO ORDERED this 27th day of January, 2020.


                               ___________________________________
                               AMY TOTENBERG
                               UNITED STATES DISTRICT JUDGE




                               4
